Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 1 of 12 PageID #: 319




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION

 EXECUTIVE STRATEGIES CORP.                                 CIVIL ACTION NO. 20-1067

 VERSUS                                                     JUDGE ELIZABETH E. FOOTE

 SABRE INDUSTRIES INC.                                      MAGISTRATE JUDGE HORNSBY


                                         MEMORANDUM RULING

             Now before the Court are Plaintiff’s motion for a preliminary injunction and to stay

     arbitration [Record Document 6] and Defendant’s motion to dismiss and to compel arbitration

     [Record Document 13]. Because these motions address the same issue—whether Plaintiff’s claims

     against Defendant are subject to arbitration—the parties agreed to consolidate briefing on the

     motions. Record Document 12. The motions are now ripe for review. Because the Court concludes

     for the reasons stated herein that it lacks the power to determine the arbitrability of Plaintiff’s

     claims, Plaintiff’s motion [Record Document 6] is DENIED. Defendant’s motion [Record

     Document 13] is GRANTED in part.

I.       Background

             In 2014, Plaintiff, Executive Strategies Corporation (“Executive Strategies”), entered into a

     contract to promote and sell certain products for Defendant, Sabre Industries Incorporated

     (“Sabre”). Record Document 1-2 at ¶ 7. Relevant to the dispute presently before the Court are the

     contract’s arbitration clause and the contract’s forum selection clause. The forum selection clause

     states that:

             This Agreement and the obligations of the parties hereunder shall be interpreted,
             construed and enforced in accordance with the laws of Louisiana, except for its
             conflict of laws rules and principles. Any legal action or proceedings with respect
             to this Agreement shall be initiated in the jurisdiction of the state or federal courts
             of the State of Louisiana and venued in the State of Louisiana for resolution.

                                                        1
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 2 of 12 PageID #: 320




  Record Document 6-4 at ¶ 12. The arbitration clause states, in relevant part, that:

          The parties agree that any disputes or questions arising during the performance of
          this Agreement, including any disputes regarding the construction or application of
          this Agreement, shall be arbitrated in accordance with the rules of the American
          Arbitration Association then in force. . . .

  Id. at ¶ 14. This contract, as amended, remained in effect until June 30, 2020, when Executive

  Strategies terminated the agreement as permitted under the contract. Record Document 1-2 at ¶ 9.

  According to Executive Strategies, Sabre continues to owe it money pursuant to the contract. Id.

  Sabre disputes this and asserts that it has overpaid Executive Strategies. Id. at ¶ 31.

          On July 30, 2020, Sabre filed a request with the American Arbitration Association (“AAA”)

  to resolve this dispute. Record Document 6-8. On July 31, 2020, Executive Strategies filed suit in

  Louisiana state court alleging that Sabre engaged in unfair trade practices, breach of the implied

  covenant of good faith and fair dealing, breach of contract, and unjust enrichment. Record

  Document 1-2. Sabre removed the case to this Court. Record Document 1. The next day, Executive

  Strategies filed a motion for a temporary restraining order, preliminary injunction, permanent

  injunction, and a motion to stay arbitration. Record Document 6. The Court denied the motion for

  a temporary restraining order and held a status conference. Record Documents 7 and 12. At the

  conference, Sabre informed the Court that it intended to file a motion to dismiss and to compel

  arbitration raising the same issues as those raised in Executive Strategies’s motion. Record

  Document 12 at 2. The parties and the Court agreed that briefing regarding both motions would be

  combined. Id. The Court also ordered that the parties address, among other things, whether the

  Court or the arbitrator had the power to determine whether the parties’ claims are subject to

  arbitration. Id.




                                                    2
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 3 of 12 PageID #: 321




              The parties have now fully briefed all pending motions. Record Documents 6-1, 13-1, 16,

      17, and 18. Executive Strategies contends that the Court, not the arbitrator, has the power to

      determine the arbitrability of Executive Strategies’s claims. Record Document 16 at 9. Executive

      Strategies argues that the arbitration clause of the contract is not valid because the arbitration clause

      is in conflict with the forum selection clause, and the forum selection clause displaces the arbitration

      clause in this case. Id. at 13-18. It also maintains that even if the arbitration clause is valid and

      enforceable, it only applies to claims “arising during the performance of the Agreement” and the

      contract was terminated prior to the initiation of the current dispute. Id. at 19-20.

              In contrast, Sabre argues that the language of the contract’s arbitration clause gives an

      arbitrator, not the Court, the power to determine the arbitrability of the claims at issue. Record

      Document 13-1 at 12. It contends that consequently the only issues the Court need determine are

      whether the contract contains a valid arbitration provision and whether that provision contains a

      delegation clause. Id. at 13. Sabre answers both of those questions in the affirmative. First, it refutes

      Executive Strategies’s claim that the arbitration clause is displaced by the forum selection clause

      because both clauses can be read in harmony and no other equitable principles invalidate it. Id. at

      14-18. Second, the arbitration clause’s inclusion of “construction or application” language and its

      incorporation of the AAA rules amount to a clear delegation clause. Id. at 18-19. Sabre also argues

      that even if the Court can determine arbitrability, federal law favors arbitration and Executive

      Strategies cannot meet its burden of showing that its claims fall outside the scope of the arbitration

      clause. Id. at 19-24.

II.       Law and Analysis

              The Federal Arbitration Act (“FAA”) “reflects the fundamental principle that arbitration is

      a matter of contract” and “places arbitration agreements on an equal footing with other contracts.”



                                                         3
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 4 of 12 PageID #: 322




  Rent-A-Center, W., Inc., v. Jackson, 561 U.S. 63, 67 (2010) (citing 9 U.S.C. § 2). The FAA contains

  two provisions through which a party may enforce an arbitration agreement in federal court. Id. at

  68. Section 3 allows a party to apply to a federal court for the stay of a trial of an action “upon any

  issue referable to arbitration under an agreement in writing for such arbitration.” 9 U.S.C. § 3.

  Section 4 allows a party “‘aggrieved’ by the failure of another party ‘to arbitrate under a written

  agreement for arbitration’ [to] petition a federal court ‘for an order directing that such arbitration

  proceed in the manner provided for in such an agreement’” and a “court ‘shall’ order arbitration

  upon being ‘satisfied that the making of the agreement for arbitration or the failure to comply

  therewith is not in issue.’” Rent-A-Center, W., Inc., 561 U.S. at 68 (quoting 9 U.S.C. § 4).

          In considering a motion to compel arbitration, a court’s inquiry is limited. First, a court

  should determine whether the parties entered into an arbitration agreement. Kubala v. Supreme

  Prod. Servs., Inc., 830 F.3d 199, 201 (5th Cir. 2016). Second, a court should determine whether the

  particular claim at issue is covered by the arbitration agreement. Id. This inquiry changes when the

  arbitration agreement contains a delegation clause “giving the arbitrator the primary power to rule

  on the arbitrability of a specific claim,” however. Id. In those instances, a court lacks the power to

  determine whether a specific claim is subject to arbitration, and the relevant inquiry instead

  becomes 1) whether the parties have entered into a valid arbitration agreement and 2) “whether the

  purported delegation clause is in fact a delegation clause.” Id. at 201-02. If the court finds that there

  is a delegation clause—“that is, [a clause which] evinces an intent to have the arbitrator decide

  whether a given claim must be arbitrated”—the court should grant the motion to compel “in almost

  all cases.” Id. at 202.

          Here, Sabre argues that there is a valid arbitration agreement and that this agreement

  contains a delegation clause. Therefore, the Court will first consider whether the parties have



                                                     4
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 5 of 12 PageID #: 323




  entered into a valid agreement to arbitrate. If they have, the Court will consider whether the

  agreement contains a delegation clause granting an arbitrator, and not the Court, the power to

  determine which claims are subject to arbitration.

      A. Validity of the Arbitration Agreement

          The parties agree that their contract, overall, is a valid contract but they disagree as to

  whether the arbitration clause is valid and enforceable. According to Executive Strategies, the

  arbitration agreement is in conflict with the forum selection clause. Record Document 6-1 at 5-6. It

  argues that this conflict, combined with the rule of contract interpretation that any doubt should be

  interpreted against the party who drafted contract, here Sabre, requires that the Court find that the

  forum selection clause controls. Id. at 6. Executive Strategies also argues that the language of the

  forum selection clause evidences an intent that a court adjudicate the merits of its claim. Record

  Document 16 at 15. Sabre responds by noting that Louisiana law, which applies here, strongly

  favors arbitration and giving effect to all provisions of a contract. Record Document 13-1 at 14-15.

  Sabre argues that both the forum selection clause and the arbitration clause can be read in harmony

  so both are valid. Id. at 15-16.

          Whether or not the parties have entered into a valid arbitration agreement is a matter of state

  contract law, and thus the strong federal policy favoring arbitration does not apply to the

  determination of whether the parties entered a valid agreement to arbitrate. Kubala, 830 F.3d at

  202; Klein v. Nabors Drilling USA L.P., 710 F.3d 234, 236 (5th Cir. 2013). Nevertheless, Louisiana

  law, which the parties agree applies in this case, has adopted the federal policy in favor of arbitration

  and has held that courts “should decide the question of construction in favor of arbitration.”

  Aguillard v. Auction Mgmt. Corp., 04-2804 (La. 6/29/05); 908 So. 2d 1, 18. Louisiana law directs

  that “[e]ach provision in a contract must be interpreted in light of the other provisions so that each



                                                     5
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 6 of 12 PageID #: 324




  is given the meaning suggested by the contract as a whole.” La Civ. Code art. 2050. If a contract

  provision “is susceptible to different meanings,” it “must be interpreted with a meaning that renders

  the provision effective, and not with one that renders it ineffective.” Clovelly Oil Co., LLC v.

  Midstates Petroleum Co., LLC, 12-2055 (La. 3/19/13); 112 So. 2d 187, 192 (citing La. Civ. Code

  art. 2049).

           To show that the arbitration clause and forum selection clause can be read in harmony in

  this case, Sabre directs the Court’s attention to two cases where the Fifth Circuit was tasked with

  determining whether a forum selection clause and an arbitration clause were in conflict.1 Executive

  Strategies disputes how these cases should be applied to its contract. First, in Sharpe v. AmeriPlan

  Corporation, the Fifth Circuit analyzed two contracts containing different forum selection clauses

  but the same arbitration clause. Sharpe, 769 F.3d 909 (5th Cir. 2014). One forum selection clause

  simply stated that “[a]ny action brought on matters relating to this Agreement shall be maintained

  in Dallas, Dallas County, Texas.” Id. at 913. The other forum selection clause was much more

  extensive and was described by the court as a “two-tiered approach to resolving claims.” Id. at 916.

  This clause stated first that the parties agreed to submit “any claim, controversy or dispute arising

  out of or relating to this agreement” to non-binding mediation. Id. at 912-13. Next, if mediation

  failed, “any claims, controversies or disputes” were submitted to “the non-exclusive jurisdiction”

  of the Dallas state and federal courts. Id. at 13. The arbitration clause applicable to both contracts

  stated that “[a]ny issue, dispute, claim or controversy” against a variety of individuals connected




  1
    In both cases the court was applying Texas contract law. Sharpe v. AmeriPlan Corp., 769 F.3d
  909, 915 (5th Cir. 2014); Pers. Sec. & Safety Sys. Inc. v. Motorola Inc., 297 F.3d 388, 395 (5th Cir.
  2002). The analysis is still applicable to this case because Texas law also requires that a contract be
  read in such a way that all provisions are given effect. Sharpe, 769 F.3d at 915.
                                                    6
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 7 of 12 PageID #: 325




  with a company “arising out of or relating to the Policies and Procedures Manual then in effect” are

  subject to binding arbitration. Id.

            The Sharpe court concluded that the simple forum selection clause could be read in harmony

  with the arbitration clause because the forum selection clause required nothing more than that any

  lawsuit which was filed be filed in a certain court. Id. at 916. The court found that there was no

  conflict between a clause saying where any lawsuits should be filed and an arbitration clause saying

  that all disputes arising out of an agreement are subject to arbitration because lawsuits not subject

  to the arbitration clause may precede or follow arbitration. Id. In contrast, the more extensive forum

  selection clause could not be read in harmony with the arbitration clause because the extensive

  forum selection clause set up a system whereby any claim, save a few specifically exempted

  categories, would be subject to non-binding mediation before initiating litigation in a certain court.

  Id. at 916-17. Further, and most important to the instant case, the categories of claims listed as

  subject to the arbitration clause were nearly identical to those listed in the forum selection clause.

  Id. at 917. This meant that the same claims may be governed by both clauses and it was impossible

  to give effect to the arbitration agreement without rendering the forum selection clause meaningless.

  Id. at 917-18.

            In Personal Security & Safety Systems Inc. v. Motorola Inc., the Fifth Circuit considered

  whether a forum selection clause stating that “[a]ny suit or proceeding brought hereunder shall be

  subject to the exclusive jurisdiction of the courts located in Texas” was in conflict with an

  arbitration clause which required arbitration for “all claims related to the overall transaction.”2 Pers.



  2
      The exact arbitration clause language stated that:
           [T]he parties hereby agree to resolve by binding arbitration any and all claims,
           demands, actions, disputes, controversies, damages, losses, liabilities, judgments,
           payments of interest, penalties, enforcement of settlement agreements, deficiencies,
           any and all demands not yet matured into the foregoing, and other matters in
                                                     7
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 8 of 12 PageID #: 326




  Sec. & Safety Sys. Inc., 297 F.3d 388, 395 (5th Cir. 2002). The court held that there was not a

  conflict because when read together, these clauses mean that “the parties must litigate in Texas

  courts only those disputes that are not subject to arbitration—for example, a suit to challenge the

  validity or application of the arbitration clause or an action to enforce an arbitration award.” Id. at

  395-96. The court reached this result by relying on the fact that the forum selection clause conferred

  exclusive jurisdiction to the court only for “any suit or proceeding” while the arbitration clause was

  broader in scope and applied to all “disputes” or “claims.” Id. at 396.

         Like the agreement involving the simple forum selection clause in Sharpe and the contract

  in Personal Security & Safety Systems Inc., the clauses in the parties’ contract are not in conflict.

  The forum selection clause states that “[a]ny legal action or proceedings with respect to this

  Agreement shall be initiated in the jurisdiction of the state or federal courts of the State of Louisiana

  and venued in the State of Louisiana for resolution.” Record Document 6-4 at ¶ 12 (emphasis

  added). The arbitration clause requires that “any disputes or questions arising during the

  performance of” the contract must be arbitrated. Id. at ¶ 14 (emphasis added). Notably, the scope

  of each clauses differs—the arbitration clause applies to disputes arising during the performance of

  the contract while the forum selection clause applies to any legal actions. Thus, just like in Personal

  Security & Safety Systems Inc., the differing scope “suggests that the parties intended the [forum

  selection clause] to apply only in the event of a non-arbitrable dispute that must be litigated in

  court.” Pers. Sec. & Safety Sys. Inc., 297 F.3d at 396.



         question arising out of or relating to this Agreement (all of which are referred to as
         “Claims”), even though some or all of such Claims allegedly are extra-contractual
         in nature and even though some or all of such Claims sound in contract, tort or
         otherwise, at law or in equity, in accordance with Commercial Arbitration Rules
         . . . of the American Arbitration Association. . . .
  Pers. Sec. & Safety Sys. Inc.., 297 F.3d at 392–93.

                                                     8
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 9 of 12 PageID #: 327




         Executive Strategies seeks to avoid this result by arguing that the forum selection clause in

  this case is more similar to the extensive forum selection clause in Sharpe because it “requires that

  any dispute be ‘initiated’ in this Court’s jurisdiction and venued for ‘resolution.’” Record Document

  16 at 15 (emphasis added). This is unpersuasive. First, the forum selection clause does not require

  that “any dispute” be initiated in this Court’s jurisdiction; it requires that “any legal action or

  proceedings” be initiated in this Court’s jurisdiction. This is a meaningful distinction because it

  goes to the scope of what is included in each clause. Second, Executive Strategies’s focus on the

  term “resolution” is unpersuasive because while it may be correct that this phrase shows an intent

  for the Court to adjudicate the merits of a claim, this only applies to those claims within the scope

  of the forum selection clause. Stated differently, when read together, the contract requires that the

  parties arbitrate disputes arising during the performance of the contract, and any claims falling

  outside of that description should be litigated by initiating and resolving a suit in a Louisiana court.

  Thus, the provisions are not inherently contradictory, and the arbitration clause is valid.

         Section 2 of the FAA states that an arbitration clause is enforceable “save upon such grounds

  as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Relying on this

  language, Executive Strategies argues that even if the arbitration clause is not invalidated because

  it is in conflict with the forum selection clause, it is inequitable to enforce the arbitration clause.

  Record Documents 6-1 at 7 and 16 at 13, n.33. It fails to raise any grounds for this argument besides

  noting the costs of arbitration and that it would “lose the benefit of adjudicating its claim(s) with

  this Honorable Court in accordance with the deadlines set forth by Federal law.” Record Document

  6-1 at 7. Given that Louisiana law favors arbitration, these arguments are unconvincing. Therefore,

  the arbitration clause is valid and enforceable, and the Court must proceed to the second inquiry—




                                                     9
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 10 of 12 PageID #: 328




  whether the arbitration clause contains a delegation clause which gives the arbitrator, and not this

  Court, the power to determine which claims are subject to arbitration.

     B. The Delegation Clause

         The parties’ arbitration clause requires that “any disputes or questions arising during the

  performance of this Agreement, including any disputes regarding the construction or application of

  this Agreement, shall be arbitrated in accordance with the rules of the American Arbitration

  Association then in force.” Record Document 6-4 at ¶ 14. According to Sabre, the “construction or

  application” language and the invocation of the AAA Rules “clearly delegates the question of

  arbitrability to an arbitrator” under Fifth Circuit precedent. Record Document 13-1 at 18. Executive

  Strategies argues that delegation clauses are a narrow exception to the rule that courts determine

  the arbitrability of claims and that this agreement does not fit within the narrow exception because

  the contract does not “clearly and unmistakably” delegate the issue or arbitrability to the arbitrator.

  Record Document 16 at 11.

         As a general rule, courts are tasked with determining whether a particular claim is subject

  to a contract’s arbitration clause. Halliburton Energy Servs., Inc., v. Ironshore Specialty Ins. Co.,

  921 F.3d 522, 537 (5th Cir. 2019). However, the FAA requires courts to “interpret the contract as

  written” so if “the parties’ contract delegates the arbitrability question to an arbitrator, a court may

  not override the contract” and the “court possesses no power to decide the arbitrability issue.” Henry

  Schein, Inc., v. Archer and White Sales, Inc., 139 S. Ct. 524, 529 (2019). In order to conclude that

  the parties agreed to submit the arbitrability question to an arbitrator, the parties’ agreement must

  “do so by ‘clear and unmistakable’ evidence.” Id. at 530 (quoting First Options of Chi., Inc. v.

  Kaplan, 514 U.S. 938, 944 (1995) (alterations omitted)). Incorporating the AAA Rules into an

  arbitration agreement is generally clear and unmistakable evidence of a delegation clause. Arnold



                                                    10
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 11 of 12 PageID #: 329




  v. Homeaway, Inc., 890 F.3d 546, 552 (5th Cir. 2018); Petrofac, Inc., v. DynMcDermott Petroleum

  Operations Co., 687 F.3d 761, 675 (5th Cir. 2012). Parties can also show clear and unmistakable

  evidence of a delegation clause by “crafting a broad delegation clause.” Halliburton Energy Servs.,

  Inc., 921 F.3d at 538. For example, a clause stating that “[a]ny controversy between the Parties . . .

  related to this [Master Services Agreement] involving the construction or application of any of the

  terms, covenants, or conditions” is sufficient. Id.

         Here, the parties’ arbitration clause incorporates the AAA Rules and, therefore, contains

  clear and unmistakable evidence that the parties intended that the arbitrator will decide the issue of

  arbitrability. Executive Strategies attempts to side-step the straightforward application of this rule

  by distinguishing the cases applying this rule based on the fact that the contracts at issue did not

  have a forum selection clause or, if they did, the courts did not address these clauses. Record

  Documents 16 at 12, n.28 and 18 at 3-4. It also argues that the delegation clause has no effect

  because it is part of the arbitration clause which is voided by the forum selection clause. Record

  Document 16 at 12, n.28. As an initial matter, the Court has already rejected the argument that the

  arbitration clause is voided by the forum clause, and thus this argument is unpersuasive. Further,

  the existence of the forum selection clause does not change the interpretation of the arbitration

  clause because, as the Court held earlier, that part of the forum selection clause applies only to those

  claims which the parties did not agree to arbitrate, and the language of the contract shows their

  intent to delegate the threshold arbitrability issue to an arbiter. Hence, this Court is without power

  to determine which claims are subject to mandatory arbitration and which claims are not, and

  Sabre’s motion to compel arbitration [Record Document 13] is GRANTED.




                                                    11
Case 5:20-cv-01067-EEF-MLH Document 22 Filed 12/07/20 Page 12 of 12 PageID #: 330




III.      Dismissal

                Sabre’s motion prays that the Court dismiss Executive Strategies’s claim because “the

       parties have agreed to arbitrate all disputes.” Record Document 13 at ¶ 8. Section 3 of the FAA

       instructs that when entering an order to compel arbitration, a court should stay its case until the

       parties have completed arbitration as required by their agreement. 9 U.S.C. § 3. In the Fifth Circuit,

       a court may dismiss the case instead when all of the claims are subject to arbitration. Alford v. Dean

       Witter Reynolds, Inc., 975 F.2d 1161, 1164-65 (5th Cir. 1992). In this case, the Court has not

       concluded that all claims are subject to arbitration, only that the arbitrator must decide which claims

       are subject to arbitration. Hence, dismissal is inappropriate, and a stay is proper.

IV.       Conclusion

                For the aforementioned reasons, Defendant’s [Record Document 13] motion to dismiss and

       to compel arbitration is GRANTED in part. The parties are ORDERED to submit their claims to

       the currently pending arbitration. However, dismissal of this action is not warranted. The Clerk of

       Court is ORDERED to STAY this action while the parties proceed with arbitration. Plaintiff’s

       motion for a preliminary injunction and to stay arbitration [Record Document 6] is DENIED.

                 THUS DONE AND SIGNED in Shreveport, Louisiana on this _____
                                                                        7th day of December,

        2020.




                                                     ELIZABETH ERNY FOOTE
                                                     UNITED STATES DISTRICT JUDGE




                                                         12
